 In the Matter Of CRUCIBLESTEELCOMPANY OF AMERICAandUNITEDSTEELWORKERSOF AMERICA, C. I. O.Case No. 2-R-5453.-Decided June 7, 1945Reed, Smith, Shaw & McClay,byMr. Seward H. French,of Pittsburgh,Pa., for the Company.Rothbard, Harris & Talisman,byMr. Bernard Cherney,ofNewark,N. J.,,andMr. Fred Schnitzer,of Newark, N. J., for the Union.11MIr.Joseph D. IVlanders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Steelworkers of America,affiliated with the Congress of Industrial Organizations, herein called theUnion, alleging that a question affecting commerce had arisen concerningthe representation of employees of Crucible Steel Company of America,Harrison, New Jersey, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due notice beforeJerome I. Macht, Trial Examiner. Said hearing was held at Harrison, NewJersey, on April 24, 1945. The Company and the Union appeared and par-ticipated. All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing, the Company moved to dismiss the petition on theground that the unit sought by the C. 1. 0. is inappropriate, and that the evi-dence submitted by the C. 1. 0. is insufficient to prove its position. The TrialExaminer reserved ruling on this motion. For reasons stated hereinafter,said motion is hereby denied. The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in thecase, the Board makes the following :62 N. L.R. B., No. 30.-186 CRUCIBLE STEEL COMPANYOF AMERICAFINDINGS OF FACTI. THE BUSINESS OF THECOMPANY187Crucible Steel Company of America, a NewJerseycorporation,operatesplants at Midland, Pittsburgh,and McKees Rock, Pennsylvania,Syracuse,New York, and Harrison and JerseyCity.New Jersey.We are here con-cerned solely with the Harrison plant, calledthe Atha Works,at which theCompany is engaged in the manufacture,sale, and distribution of steel,shells, rockets, bombs,and other ordnance items. During 1944,the Com-pany used raw materials at its AthaWorks plant,valued in excess of$1,000,000,ofwhich aprpoximately 90 percent was shipped from pointsoutside the State of New Jersey. During that same period, approximately 90percent of the products manufactured at the Atha Works plant, valued inexcess of$1,000,000, was shipped to points outside the State of New Jersey.The Company admits that its operations affect commerce within themeaning of the National Labor Relations Act, and we so find.II. THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress of Indus-trialOrganizations, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the exchi-sive bargaining representative of the employees in the alleged appropriateunit until the Union has been certified by the Board in an appropriate unitA statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employees inthe unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company. within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all employees in the Timekeeping Department?hereinafter referred to as timekeepers, at the Atha Works plant of theCompany. including working supervisors, but excluding confidential andsupervisory employees, constitute an appropriate unit. The Company1 The Field Examiner reported that the Union submitted a total of 35 authorizations and authoriza-tion-applications,30 of which bore apparently genuine original signatures of persons listed on theCompany's pay roll of April 3, 1945, which containedthe namesof 78 employees in the allegedappropriate unit, and that all the cards were dated in December 1944, and January 1945 TheAmerican Federation of Labor was requested to submit representation evidence but failed to do so2The C. I. O.'s petition refers to such employees as "all time clerks, who may also he described astimekeepers " 188DECISIONSOF NATIONALLABOR RELATIONS BOARDobjects to such a unit on the ground that all clerical employees in the WorksAccounting Division, including timekeepers, compose the only appropriateunit.'There are approximately 80 timekeepers in the Works Accounting Divi-sion, which is comprised of approximately 341 office and clerical employees.`The timekeepers are grouped in a separate department,' and are physicallyseparated from the general clerical employees? The timekeepers are pri-marily concerned with the maintenance of an accurate record of the work-time of other employees.' At the end of the week, all types of data areentered into a "seventh clay book," and subsequently these records are sub-mitted to another department to compute the pay roll. In general; the time-keepers devote approximately 5 percent of their time to the acquisition ofvarious types of data in the plant ; the remainder of their duties, collatingand posting, are performed in the offices provided for their use, throughoutthe plant. A 2-week training period is a prerequisite for each employeeentering the timekeeping department. There is no interchange of employeesbetween the timekeeping department and other clerical departments. It isthus apparent that the timekeepers constitute a distinct and functionally'coherent group.There is no history of collective bargaining for the clerical employees ofthe Company,' and the Union has thus far limited its organizational activi-ties to the timekeepers. The Board has approved units of timekeepers, sepa-rate and apart from other types of employees, without regard to organiza-tional factors.'° Accordingly, we find that the proposed 'unit consisting oftimekeepers is appropriate for the purposes of collective bargaining.We find that all employees in the Timekeeping Department of theAccountingWorks Division at the Company's Atha Works, Harrison,New Jersey, including working supervisors," but excluding the timekeepingsThe Company also refers to such group of employees as "tine clei ks4The Company alleges that in consent elections conductedat itsMidlandPark, and Syracuseplants,timekeepers are included in units of office and clerical employees;it further relies upon thefact that the Union hopes to organize the remaining clericals intheWorksAccounting Division, atsome future date.These employees consist priniarily of accountants,stenographers,telephone operatois,and pay-ioll clerksAll the clerical employees,including the timekeepers,are under the supervision of theWorks Accountant.8A company exhibit reveals that such department is denominated Department 86, and is composedof time clerks,general shop-clerk, gate house clerk, production checkers,and production recorders7Except for approximately six timekeepers,who are stationed in the central office buildings, and'check thetime of the office employees,the timekeepers are dispersed throughout the productiondepartments of the plant,and housed in offices created for their specific functions8 The parties are in agreement that the timekeepers are not confidential or managerial employeesBThe production and maintenance employeesat the Atha Worksplant are presently representedby the Unionm°Matterof ChryslerCorporation,56 N L R B 1302,Mattel of Bethlelem-Fairfield Shspyard,Incorporated,59N L R B 602,Matterof America,, BrassCompany,58 N L R B 1331, Sup-plemental Decision,59 N L R B 634 SeeMatterof Sullivan Dr ydockand RepairCorp ,56 N. 7.R B. 582;Matterof Ingalls ShipbuildingCorporation,55 N. L R B 629,Matter of SpcriyGyro-scope Company,Inc ,55N. L R B 99711The parties are in agreementthat such employeesdo not exercise supervisory authority. CRUCIBLE STEEL COMPANY OF AMERICA189department supervisor," the assistant regional supervisors," and all otheremployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Crucible Steel Company ofAmerica, Harrison, New Jersey, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) clays from thedate of this Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed during thepay-Poll period immediately preceding the date of this Direction, includingemployees who did not work during the said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in person atthe polls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented by UnitedSteelworkers of America, C. I. 0., for the purposes of collective bargainingThe partiesare inagreement that such employees exercise supervisory authority.is See footnote 12,supra